Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 12 April 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-3 have been canceled.
2. New Claims 5-7 have been added.
3. Claim 4 has been amended. 
4. Remarks drawn to claim objections and rejections under 35 USC 102, 103 and double patenting.
The following objection(s)/rejection(s) has/have been overcome:
5. The objection to claim 4 has been overcome by amendment.
6. The rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-135750 A (‘750; machine English translation pages 1-17; cited in IDS filed ) has been rendered moot by cancelation.
7. The rejection of Claims 2-3 under 35 U.S.C. 103 as being unpatentable over JP 2004-217629 A (‘629; machine English translation; cited in IDS filed 08/06/2019) in view of in view of JP 2013-523721 A (‘721; machine English translation; cited in IDS filed 08/06/2019) and further in view of CN 104771330 A (‘330; English Abstract; cited in IDS filed 08/06/2019) has been rendered moot by cancelation.
8. The rejection of Claims 1-3 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-5 of U.S. Patent No. 10,695,360 (‘360) in view of in view of JP 2013-523721 A (‘721; machine English translation; cited in IDS 
	Claims 4-7 are pending in the case. Support for the amendment to claim 4 and new claims 5-7 is seen in the specification at paragraphs 0007, 0018 and 0021-0022.
	The following rejections are necessitated by Applicant's amendment filed 12 April 2021 wherein the limitations in pending claim 4 has been amended. In claim 4 limitations regarding the subject and administration of the active agent have been added. The term ingesting and the claim dependency have been deleted.

Priority
This application is a 371 of PCT/JP2018/004459 filed 02/08/2018. This application claims foreign priority to JAPAN 2017-020921 filed 02/08/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. An English translation of the foreign priority document is not needed.

Information Disclosure Statement
	Foreign language references listed in the Information Disclosure Statement(s) filed 10/29/20, for which no English translation has been provided, have not been considered. If an English abstract or equivalent has been provided or available for a foreign language document then only the English abstract or equivalent has been considered. If a description of relevance of a reference has been taught in the International Search Report then only such relevance has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-217629 A (‘629; machine English translation; cited in IDS filed 08/06/2019; of record) in view of in view of Shin et al JP 2013-523721 A (‘721; machine English translation; cited in IDS filed 08/06/2019; of record) and further in view of CN 104771330 A (‘330; English Abstract; cited in IDS filed 08/06/2019; of record).
	New claims 5-7 recite limitations regarding mode of administration of the active agent and subject being a mammal other than human.
inhibiting skin pigmentation and is administered orally (paras 0028; part of the limitations of claim 4 and limitation of 6 regarding oral administration). However, ‘629 does not expressly teach the use of -nicotinamide mononucleotide (-NMN) as in claim 4 and the limitations of claims 5 and 7.
	Shin et al (‘721) teaches that in the living body nicotinic acid amide (the active agent taught in ‘629) is present as nicotinic acid amide nucleotide (para 0016). According to Shin nicotinic acid amide is an inhibitor of melanin production, which is the pigment responsible for skin color (claim 1 of Shin; reads on inhibiting skin pigmentation as in instant claim 4). The composition comprising -NMN can be made and administered topically over the body (paras 0026-0027; reads on transdermal administration as in claim 5).
	‘330 teaches that - nicotinamide mononucleotide (-NMN) maintains the bright color of the skin (see English Abstract). It is present in cells of organisms and its safety is high.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that -nicotinamide mononucleotide (-NMN) can be used as an active agent in a method of inhibiting skin pigmentation as in claim 4 from the combined teachings of the prior art. One of ordinary skill in the art would be motivated to administer -nicotinamide mononucleotide (-NMN) since it is a component of living systems and is highly safe. It would be obvious to the artisan to administer the claimed active agent to a mammal other than a human (as in claim 7) in view of the teachings of the prior art.



Response to Applicant’s Remarks
Applicant has traversed the rejection of claim 4 under 35 USC 103 arguing that the rejection admits that JP ‘629 does not disclose -NMN as an active agent. The phrase ‘maintaining bright color of the skin’ is very broad and the abstract of CN ‘330 does not teach or suggest that the -NMN inhibits pigmentation of skin. Shin (JP ‘721) does not disclose that nicotinic acid amide nucleotide inhibits pigmentation of the skin. Claim 4 is therefore distinguished form ‘620 in view of ‘721 and CN ‘330 (pages 4-5 of Remarks).
	Applicant’s arguments have been considered but are not found to be persuasive. ‘620 teaches that nicotinamide is for inhibiting skin pigmentation and is administered orally. According to Shin, in the living body, nicotinic acid amide is present as nicotinic acid amide nucleotide. Nicotinic acid amide is an inhibitor of melanin production, which is the pigment responsible for skin color. Therefore, the oral administration of nicotinamide as taught by ‘620 should result in the conversion of nicotinamide to nicotinic acid amide nucleotide and should inhibit skin pigmentation. Shin (JP ‘721) does not have to disclose that nicotinic acid amide nucleotide inhibits pigmentation of the skin since this aspect is evident from the teachings of ‘620.  This is also the case with ‘330. The phrase ‘maintaining bright color of the skin’ indicates that dark coloration of the skin is reduced. In addition, ‘330 teaches that -NMN is present in cells of organisms and its safety is high. This teaching provides the motivation to use it orally or transdermally as an active agent for inhibiting skin pigmentation. The combined teachings of the prior art do render the instant claims obvious. The rejection is maintained.



Conclusion
1. Pending claims 4-7 are rejected.
2. Claims 1-3 have been canceled. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623